74 U.S. 574 (____)
7 Wall. 574
RAILROAD COMPANY
v.
HARRIS.
Supreme Court of United States.

Messrs. Bradley and Buchanan, in support of the motion.
Messrs. Davidge and Fuller, contra.
The CHIEF JUSTICE delivered the opinion of the court.
The right of the plaintiff in error to the writs for which *575 the motion now before us is made, depends on the question whether, by the proceedings taken in the case, the writ of error upon the first judgment became a supersedeas?
And this question is answered by the express words of the twenty-third section of the Judiciary Act.
The legislature has seen fit to make the lodging of a copy of the writ, within ten days, a prerequisite to the operation of the writ as a supersedeas. The cause was removed from the inferior court to this court, by the issuing of the writ, and the due service of it upon the court to which it is addressed; but its additional effect, as a supersedeas, depends upon compliance with the conditions imposed by the act. We cannot dispense with that compliance in respect to lodging a copy for the adverse party.
The motion for writs of supersedeas in both cases must, therefore, be DENIED; and as the second writ of error brings nothing before us, unless the writ in the first case operated as a supersedeas under the statute, that writ must be
DISMISSED.